UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

THURMAN RAY HAIRSTON,
Plaintiff,

v. : Civil Action No. 14-0432 (CKK)
UNITED STATES OF AMERICA, et al.,
Defendants.

MEMORANDUM OPINION

Plaintiff pled guilty to unlawful possession with intent to distribute crack cocaine, and the
Court imposed a sentence of 180 months’ incarceration. See Judgment in a Criminal Case,
United States v. Hairston, No. 09-cr-0l92 (D.D.C. July l, 2010). In an apparent attempt to effect
his release from custody, plaintiff has concocted a fanciful scheme whereby the United States of
America and the United States Attorney for the District of Columbia are contractually obligated
to "obtain a court order for his release from custody and all conditions of supervised release," or
in the alternative, "to provide proof of claim of the court’s jurisdiction," Compl. at 3 (page
numbers designated by the Court), merely because they had not responded timely to plaintiff s
"Notice of Default," see z`a'. at 4; see also ia’., Ex. A (Private Administrative Remedy - Notice of
Default dated April l3, 2013). As a result, plaintiff concluded, the criminal judgment against
him is void, see id. at 4, l2, and defendants waived any objections they may have, see ia'. at 5, 6,

to his release or the other conditions to which they allegedly have acquiesced, see id. at 6-7, lO.

In addition, plaintiff has challenged the jurisdiction of the sentencing court. According to
plaintiff, because the sentencing court "was an administrative tribunal enforcing statutes, not a

judicial Article lII-type court," it had "jurisdiction only over corporations and other fictional

entities." Ia'. at l2. Plaintiff, as a "living, sentient being, not an artificial entity," was not subject
to the sentencing court’s jurisdiction. Ia'. Furthermore, defendants allegedly "violated trust law
by summoning an artificial entity into an administrative court, and then doing a switch wherein
[they] prosecuted a living man, sentient being, as if he were in fact, an artificial entity." Ia’. ln
this way, plaintiff contended, defendants unlawfully incarcerated the true beneficiary - plaintiff
himself - of a cestui que vie trust. Id. at l2-l3; see id. at l-2. For these and other alleged
wrongs, see z`d. at l3, in addition to release from custody, plaintiff has demanded "a Civil

Assessment . . . in the amount of $2,472,840,00().0()." Ia'. at l4.

Insofar as plaintiff challenges the jurisdiction of the sentencing court, his conviction or

his sentence, he must proceed by filing a motion in the sentencing court under 28 U.S.C. § 2255.
See Ojo v. INS., 106 F.3d 680, 683 (5th Cir. l997) (explaining that the sentencing court is the
only court with jurisdiction to hear a defendant’s complaint regarding errors that occurred before
or during sentencing); Arrington v. U.S. Dep ’t of]ustz`ce, No. l2-l532, 2012 WL 5471948, at *l
(D.D.C. Nov. 8, 2012) ("Furthermore, the plaintiff must pursue any correction to his judgment of
conviction in the sentencing court . . . ."), appeal dismissea', No. 13-5()25 (D.C. Cir. May 7,
2013). He may not proceed by means of a civil action demanding a declaratory judgment or
injunctive relief. See Willz`ams v. Hill, 74 F.3d l339, l340 (D.C. Cir. l996) (per curiam) ("As to
[appellant’s] claim for injunctive and declaratory relief it is well-settled that a prisoner seeking
relief from his conviction or sentence may not bring such an action."). Nor can plaintiff collect
damages, even if labeled a "Civil Assessment," Compl. at l3, without first showing "that [his]
conviction or sentence has been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 487

(l994). Here, plaintiff has made no such showing.

The complaint fails to state a claim upon which relief can be granted and, accordingly,
the Court will dismiss the complaint and this civil action.l See 28 U.S.C. §§ l9l5(e)(2)(B),

l9l5A(b)(l). An Order is issued separately.

DATE;  

coLLEEN KoL’LAR-KofEL°LY
United States District Judge

l Because plaintiff has paid the filing fee in full, the Court will deny his motion for leave to
proceed in forma pauperis [ECF No. 2]. His "Remand to a Different Judge," which the Court
construes as a motion that this action be assigned to a judge other than the judge who presided
over his criminal case, will be denied as m00t.